Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice
  March 1, 2017
                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  155261                                                                                              Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices




  DERRICK LEE SMITH,

               Plaintiff-Appellant,

  v                                                                 SC: 155261
                                                                    COA: 336022
  E.C. BROOKS CORRECTIONAL FACILITY
  WARDEN,

             Defendant-Appellee.
  ____________________________________/

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  filing fee as required, the Clerk of the Court is hereby directed to close this file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 1, 2017
                                                                               Clerk